DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3,14, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "incompressible" in claim 3, 14, and 29 is a relative term which renders the claims indefinite.  The term “incompressible" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The state of thermoplastic depends on the temperature. Depending on the temperature, it could be compressible or incompressible. Hence, due to a lack of constant state of thermoplastic, the term “incompressible” led claims 3, 14, and 29 to be indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8,11,14-18,20,29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,11,13,16, and 25 are of U.S Patent No. US 10,669,079.Althought the claims at issue are not identical, they are not patentably distinct from each other because the insert mentioned in the instant application is disclosed by Logel (US 20110000930), and Romeo (US 20190367247).
Claims 1-8, and 11 directed towards the method of storing and preserving moisture sensitive products. 
Regarding claim 1, all the elements mentioned in claim 1 is present in claim 1 of U.S Patent 10669079 in view of Logel (US 20110000930).
Claim 1 recites, “providing a moisture tight container”. Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/providing), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea.  In view of the factors addressed above, and in view of the fact that no factors seem to weigh in favor of patent eligibility, it is See Bilski v. Kappos, 561 U.S.__ (2010).
Claim 1 recites that the tight container be formed of a polymeric material. Although, claim 1 of U.S Patent 10669079 does not claim the material the container is made out of, the specification discloses the material type for the container (Col5, line 50-52). Since the claim is interpreted in light of the disclosed specification, claim 1 of U.S Patent 10669079 is considered to have met these limitations.
Claim 1 recites the limitation “internal volume in a range of 12 mL to 30 ml” which is considered routine optimization and falls within the scope of a person of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the container with an internal volume in a range of 12 mL to 30 ml in order to facilitate desired amount of moisture sensitive products, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
See MPEP § 2144.05
However, U.S Patent 10669079 does not disclose an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products recited in claim 1 of the instant application.
Logel is in the field of endeavor and discloses an insert (11) secured within the interior of the container body (Fig.2), the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer (Para 41), the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products (Fig.2, Since the container 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of U.S Patent 10669079 to incorporate an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products as taught by Logel for storing moisture sensitive products. 
Claim 1 recites, “disposing a plurality of moisture sensitive products, into the interior compartment when the container is in the open position”. The container of U.S Patent 10669079 has all the structure required to complete the function, i.e. opening the container. Thus, it would be obvious to put moisture sensitive products into an airtight container when the container is open. 
Claim 1 recites, “moving the container into the closed position”. The apparatus of U.S Patent 10669079 has a closing position as well as the structures needed to perform the functionality i.e., moving the container into the closed position, thus, it would be obvious to close the container, which will then be creating a moisture tight seal between the lid and the container body as reasonably expected.
Claim 1 recites, “the container provides a shelf life to the moisture sensitive products of at least 18 months, the container, when in the closed position, has a moisture vapor transmission rate, at ambient conditions of 30°C and 75% relative humidity (RH), of less than 500 µg/day”. The prior art of Schneider-Logel is identical to the claimed invention. Although, Schneider-Logel is silent towards the inherent characteristic of the container, due to the identicalness of the prior art Schneider-Logel and the claimed invention; the combination of Schneider-Logel is considered inherently capable of performing the limitations claimed by the applicant.


Claim 1 recites the limitation “the insert is less than 3.25g in mass.”
Schneider-Logel does not explicitly discloses the insert is less than 3.25g in mass.
Romeo is in the field of endeavor and discloses an insert less than 3 grams in mass. (Para 177, Romeo discloses that the insert should have a weight lower than the hinged cap provided with the container. In paragraph 78, Romeo discloses the cap having a weight less than 3 grams).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the insert of Schneider-Logel that has a mass less than 3.25g as taught by Romeo for the purpose of less bulky and less heavy hinged cap (Para 8).
Regarding claim 2, all the elements mentioned in claim 2 are present in claim 1 of U.S Patent 10669079 in view of Logel (US 20110000930).
Regarding claim 3, all the elements mentioned in claim 3 are present in claim 13 of U.S Patent 10669079 in view of Logel (US 20110000930).
Claim 3 recites that the thermoplastic is incompressible and the elastomer being resilient. Although, claim 13 does not claim the thermoplastic to be incompressible and the elastomer being resilient, the specification discloses these features (Col 3, line 4-5).Since the claim is interpreted in light of the disclosed specification, claim 13 of  U.S Patent 10669079 is considered to have met these limitations.
Regarding claim 4, all the elements mentioned in claim 4 are present in claim 2 of U.S Patent 10669079 in view of Logel (US 20110000930).
Regarding claim 5, all the elements mentioned in claim 4 are present in claim 3 of U.S Patent 10669079 in view of Logel (US 20110000930).

Regarding claim 7, all the elements mentioned in claim 7 is present in claim 13 of U.S Patent 10669079 in view of Logel (US 20110000930).Although, U.S Patent 10669079 does not disclose the closing being a snap-fit. The specification discloses the closing relation being a snap-fit (Col.4 Line 67) and since the claims are impetrated in light of the specification, claim 13 of U.S Patent 10669079 is considered to have met the claimed limitation.
Regarding claim 8, the undercut 46 and 48 shown in fig. 3 and 4 are identical to undercut 202,204 of U.S Patent 10669079 shown in fig.4 and 5. Thus, it can be reasonably expected that the undercut surface of the container body and/or the undercut surface of the lid do not extend completely around a respective perimeter. For this reason, the undercut mentioned in claim 13 of U.S Patent 10669079 is considered to have met the scope of this limitation. 
Regarding claim 11, all the elements mentioned in claim 11 are present in claim 1 in view of claim 25 of U.S Patent 10669079 in view of Logel (US 20110000930).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined claim 1 in view of claim 25 for the purpose of optimization when sealing the container. 

Claims 14-18, 19 are directed towards moisture tight container. 
Regarding claim 14, all the elements mentioned in claim 14 are present in claim 13 of U.S Patent 10669079 in view of Logel (US 20110000930).
Claim 14 recites the limitation “internal volume in a range of 12 mL to 30 ml” which is considered routine optimization and falls within the scope of a person of ordinary skill in the art. 

See MPEP § 2144.05
Claim 14 recites the limitation “a lip surrounding the opening”. Although, claim 13 does not claim a lip that surrounds the opening, the specification discloses a lip that surrounds the opening (Col 9, line 2). Since the claim is interpreted in light of the disclosed specification, claim 13 of U.S Patent 10669079 is considered to have met these limitations.
However, U.S Patent 10669079 does not disclose an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products recited in claim 1 of the instant application.
Logel is in the field of endeavor and discloses an insert (11) secured within the interior of the container body (Fig.2), the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer (Para 41), the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products (Fig.2, Since the container is an airtight container, it is reasonably expected to be capable of housing moisture sensitive products; thus, meeting the scope of the limitation) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of U.S Patent 10669079 to incorporate an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, 
Claim 14 additionally recites, “the container provides a shelf life to the moisture sensitive products of at least 18 months, the container, when in the closed position, has a moisture vapor transmission rate, at ambient conditions of 30°C and 75% relative humidity (RH), of less than 500 µg/day”. The prior art of Schneider-Logel is identical to the claimed invention. Although, Schneider-Logel is silent towards the inherent characteristic of the container, due to the identicalness of the prior art Schneider-Logel and the claimed invention; the combination of Schneider-Logel is considered inherently capable of performing the limitations claimed by the applicant.
See MPEP § 2112 (III) & (V)

Claim 14 recites the limitation “the insert is less than 3.25g in mass.”
Schneider-Logel does not explicitly discloses the insert is less than 3.25g in mass.
Romeo is in the field of endeavor and discloses an insert less than 3 grams in mass. (Para 177, Romeo discloses that the insert should have a weight lower than the hinged cap provided with the container. In paragraph 78, Romeo discloses the cap having a weight less than 3 grams).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the insert of Schneider-Logel that has a mass less than 3.25g as taught by Romeo for the purpose of less bulky and less heavy hinged cap (Para 8).
Claim 14 additionally recites that the thermoplastic is incompressible and the elastomer being resilient. Although, claim 13 does not claim the thermoplastic to be incompressible and the elastomer being resilient, the specification discloses these features (Col 3, line 4-5).Since the claim is interpreted in 
Claim 14 recites that the tight container be formed of a polymeric material. Although, claim 13 of U.S Patent 10669079 does not claim the material the container is made out of, the specification discloses the material type for the container (Col5, line 50-52). Since the claim is interpreted in light of the disclosed specification, claim 13 of U.S Patent 10669079 is considered to have met these limitations.
Regarding claim 15, all the elements mentioned in claim 15 are present in claim 13 of U.S Patent 10669079 in view of Logel (US 20110000930).
Regarding claim 16, all the elements mentioned in claim 16 are present in claim 13 of U.S Patent 10669079 in view of Logel (US 20110000930).
Regarding claim 17, all the elements mentioned in claim 17 are present in claim 13 in view of claim 2 of U.S Patent 10669079.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 13 to incorporate claim 2 of U.S Patent 10669079 in order to improve the ergonomics of the container. 
Regarding claim 18, all the elements mentioned in claim 18 are present in claim 13 in view of claim 3 of U.S Patent 10669079.
Regarding claim 20, all the elements mentioned in claim 20 are present in claim 13 in view of claim 25 of U.S Patent 10669079.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 13 to incorporate claim 25 of U.S Patent 10669079 in order to optimize the sealing mechanism of the container.
Regarding claim 26, all the elements mentioned in claim 26 is present in present in claim 13 of U.S Patent 10669079 in view of Logel. The channeling agent discussed in claim 25 is present in the 

Claims 29-35 are directed towards the manufacturing of the vials.
Regarding claim 29, all the elements claimed in claim 29 is present in claim 13 in view of claim 16 of U.S Patent 10669079.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine claim 13 in view of claim 16 for the purpose of optimized results.
Claim 29 recites the limitation “manufacturing a group of at least 40 moisture tight flip-top vial”. However, claim 13 does not explicitly discloses this limitation. The specification mentions 48 vials (Col 12, line 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 13 of of U.S Patent 10669079 and manufacture at least 40 vials for the purpose of testing population (Col 12, line 33).
Although, claim 13 does not disclose the container to be 17mL or 24 mL. The specification discloses 17mL (Col 10, line 19) or 24 mL (Col 10, line 14) vial. Since the claim is interpreted in light of the disclosed specification, claim 13 of U.S Patent 10669079 is considered to have met these limitations.
With regards to the limitation “A method comprising, for each vial”. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim 29 recites the limitation “a lip surrounding the opening”. Although, claim 13 does not claim a lip that surrounds the opening, the specification discloses a lip that surrounds the opening (Col 9, line 2). Since the claim is interpreted in light of the disclosed specification, claim 13 of U.S Patent 10669079 is considered to have met these limitations.
Claim 29 recites, “providing a container body, providing a lid, providing atleast a first seal”. Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/providing), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea.  In view of the factors addressed above, and in view of the fact that no factors seem to weigh in favor of patent eligibility, it is the examiner's position that the claimed invention is not eligible for patent protection.  See Bilski v. Kappos, 561 U.S.__ (2010).
Claim 29 additionally recites that the thermoplastic is incompressible and the elastomer being resilient. Although, claim 13 does not claim the thermoplastic to be incompressible and the elastomer being resilient, the specification discloses these features (Col 3, line 4-5).Since the claim is interpreted in light of the disclosed specification, claim 13 of  U.S Patent 10669079 is considered to have met these limitations.
Claim 29 recites the limitation “the group of at least 40 17mL vials, when in the closed position, has a mean moisture vapor transmission rate, at ambient conditions of 30°C and 80% relative humidity (RH), of from 275 µg/day to 325 µg/day with a standard deviation of less than 30”.
Claim 16 of U.S Patent 10669079 discloses the same limitation with a MVTR of less than 370, which includes the claimed range. 

Claim 29 additionally recites “the group of at least 40 24mL vials, when in the closed position, has a mean moisture vapor transmission rate, at ambient conditions of 30°C and 80% relative humidity (RH), of from 375 µg/day to 425 µg/day, with a standard deviation of less than 40”.This is considered routine optimization and falls within the scope of a person of ordinary skill in the art.
 The container of U.S Patent 10669079 is identical to the claimed invention. Although, U.S Patent 10669079  is silent towards the inherent characteristic of the container, due to the identicalness of the prior art of U.S Patent 10669079  and the claimed invention; U.S Patent 10669079 is considered inherently capable of performing the same limitations claimed by the applicant.
See MPEP § 2112 (III) & (V)
	Regarding claim 30, all the elements claimed in claim 30 is present in claim 13 in view of claim 16 of U.S Patent 10669079.
Regarding claim 31, all the elements claimed in claim 30 is present in claim 13 in view of claim 16, and 2 of U.S Patent 10669079.
Regarding claim 32, all the elements claimed in claim 30 is present in claim 13 in view of claim 16, and 3 of U.S Patent 10669079.
Regarding claim 33, all the elements claimed in claim 30 is present in claim 13 in view of claim 16, and 11 of U.S Patent 10669079.
Regarding claim 34, all the elements claimed in claim 30 is present in claim 13 in view of claim 16, and 25 of U.S Patent 10669079.

Regarding claim 35, all the elements claimed in claim 30 is present in claim 13 in view of claim 16, and 25 of U.S Patent 10669079.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160318677) in view of Logel (US 20110000930), and Romeo ( US 20190367247).
Regarding claim 1, Schneider discloses, a moisture tight container (Para 17,Fig.1) formed of a polymeric material (Para 1) , the container comprising: (i) a container body (1) having a base (6) and a sidewall (5) extending therefrom, the container body defining an interior (Fig.1b) , the container body further having an opening (8) leading to the interior (4) ; (ii) a lid (2) connected to the container body by a hinge (10) , the lid being pivotable about the hinge with respect to the container body to move the container between a closed position (Para 52) in which the lid covers the opening so as to create a moisture tight seal with the container body and an open position in which the opening is exposed (when the lid 2 is closed, the container would be moisture proof and when the lid is open, the interior would be exposed); and (b) disposing a plurality of moisture sensitive products  , into the interior compartment when the container is in the open position (Para 7, “The container is suitable in particular for pharmaceutical products, such as tablets, which can be arranged in the container space.”); and (c) moving the container into the closed position, thereby creating the moisture tight seal between the lid (2) and the container body(1) (Due to the structural similarities, the container is reasonably expected to make a tight seal between the lid and container body when the container is in a closed position) .
With regards to the limitation “A method for storing and preserving moisture sensitive products”. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
See MPEP § 2112(IV)
Claim 1 recites “providing a moisture tight container”. Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/providing) the prior art renders obvious this limitation upon presentation.
Claim 1 recites the limitation “internal volume in a range of 12 mL to 30 ml” which is considered routine optimization and falls within the scope of a person of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the container  with an internal volume in a range of 12 mL to 30 ml in order to facilitate desired amount of moisture sensitive products, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
See MPEP § 2144.05

Logel is in the field of endeavor and discloses an insert (11) secured within the interior of the container body (Fig.2), the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer (Para 41), the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products (Fig.2, Since the container is an airtight container, it is reasonably expected to be capable of housing moisture sensitive products; thus, meeting the scope of the limitation) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Schneider to incorporate an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products as taught by Logel for storing moisture sensitive products.
Claim 1 recites, “the container provides a shelf life to the moisture sensitive products of at least 18 months, the container, when in the closed position, has a moisture vapor transmission rate, at ambient conditions of 30°C and 75% relative humidity (RH), of less than 500 µg/day”. The prior art of Schneider-Logel is identical to the claimed invention. Although, Schneider-Logel is silent towards the inherent characteristics of the container, due to the similarity of the prior art Schneider-Logel and the claimed invention; the combination of Schneider-Logel is considered inherently capable of performing the same limitations claimed by the applicant.

Claim 1 recites the limitation “the insert is less than 3.25g in mass.”
Schneider-Logel does not explicitly discloses the insert is less than 3.25g in mass.
Romeo is in the field of endeavor and discloses an insert less than 3 grams in mass. (Para 177, Romeo discloses that the insert should have a weight lower than the hinged cap provided with the container. In paragraph 78, Romeo discloses the cap having a weight less than 3 grams).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the insert of Schneider-Logel that has a mass less than 3.25g as taught by Romeo for the purpose of less bulky and less heavy hinged cap (Para 8).
Regarding claim 5, Schneider-Logel-Romeo discloses all the elements of claim 1. Although, Schneider-Logel-Romeo does not explicitly discloses the container requires an opening force to transition the container from the closed position to the opened position and wherein the opening force is from 3 to 7 lbf (pound-force).
This is a results effective variable with the results being opening the container.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make the opening force from 3 to 7 lbf to easily open the container, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).
Regarding claim 7, Schneider-Logel-Romeo discloses all the elements of claim 1. Additionally, Schneider discloses an undercut surface of the container body (See annotated figure below) engages an undercut surface of the lid (See annotated figure below) in a snap- fit closing relationship (Para 55).


    PNG
    media_image1.png
    272
    437
    media_image1.png
    Greyscale


Regarding claim 8, Schneider-Logel-Romeo discloses all the elements of claim 1.Additionally, Schneider discloses the undercut surface of the lid do not extend completely around a respective perimeter thereof (Fig.3a, 3b).

Claim 2, 3, 4, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-Logel-Romeo as applied to claim 1 in view of Davis (US 4116352).
Regarding claim 2, Schneider-Logel-Romeo discloses all the elements of claim 1. Additionally, Schneider discloses  the moisture tight seal comprises a plurality of engaged mating seals in series (See annotated figure below) between the container body and the lid when the container is in the closed position, the plurality of engaged mating seals including at least a first seal and a second seal (See annotated figure below) ; wherein the first seal is formed by mating a thermoplastic sealing surface of the container body to a thermoplastic sealing surface of the lid (Para 63, the container body and the lid are made from the same plastic material), the second seal being formed by mating a thermoplastic sealing surface of the container body.


    PNG
    media_image2.png
    354
    541
    media_image2.png
    Greyscale

However, the second seal of Schneider-Logel-Romeo is formed using a liner that covers the entire base of the cap. Schneider-Logel-Romeo does not disclose an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position, wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void provided between the container body and the lid
Davis is in the field of endeavor and discloses the use of an elastomeric ring (42) for the purpose of tightening sealing relation between the container and lid (Col.2, Line 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider-Logel-Romeo to substitute the liner (22’) with an elastomeric ring as taught by Davis in order to improve sealing between the container body and the lid (Col.2, Line 25-31). 
The moisture tight container of Schneider-Logel-Romeo-Davis discloses an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring (Davis,Col2,Line 22) 
Hence, the substitution of O-ring of Davis with the liner (22′) of Schneider, the second seal would be formed by mating a thermoplastic sealing surface of the container body with an elastomeric sealing surface of the lid, the elastomeric sealing surface comprising an elastomeric ring.
Regarding claim 3, Schneider-Logel-Romeo discloses all the elements of claim 1.Additionally, Schneider discloses the moisture tight seal comprises at least a first seal and a second seal (See annotated figure below) , the first seal being formed by mating thermoplastic- to-thermoplastic sealing surfaces of the lid and the container body respectively (Para 63, the container body and the lid are made from the same plastic material), the first seal including an undercut (See annotated figure below) of the container body relative to a central axis of the container body , with multi-shot injection molding (Para 65), wherein the thermoplastic is incompressible (Para 15).

    PNG
    media_image3.png
    354
    541
    media_image3.png
    Greyscale

However, Schneider-Logel-Romeo does not disclose the second seal being formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid, and the elastomer is compressible and resilient, the elastomer having a Shore A hardness of from 20 to 50.
Davis is in the field of endeavor and discloses the use of an elastomeric ring (42) for the purpose of tightening sealing relation between the container and lid (Col.2, Line 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider-Logel to substitute the liner (22’) with an elastomeric ring as taught by Davis in order to improve sealing between the container body and the lid (Col.2, Line 25-31). 
As a result of the substitution, the second seal would be formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid, (The container of Schneider is made from Plastic and the O-ring of Davis is 
Additionally, Davis discloses that the O-ring is compressible and resilient (Col 2, Line 23).
With regards to the limitation “ the elastomer having a Shore A hardness of from 20 to 50”.
Davis discloses an elastomeric ring (42).However; Davis does not explicitly discloses a Shore A hardness of 20 to 50. 
This is a results effective variable with the results being Shore A hardness of 20 to 50.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with a Shore A hardness of 20 to 50 for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).
Regarding claim 4, Schneider-Logel-Romeo-Davis discloses all the element of claim 2.  Although, the moisture tight container of Schneider-Logel-Romeo-Davis does not explicitly disclose an opening force for the first seal to transition the container from the closed position to the opened position and the second seal in combination with the first seal does not require a force greater than the opening force to transition the container from the closed position to the opened position.
	The prior art combination of Schneider-Logel-Romeo-Davis is identical to the claimed invention, thus, the prior art of Schneider-Logel-Romeo-Davis will inherently be capable of perform all the characteristics and limitation claimed by claim 4. 
Regarding claim 6, Schneider-Logel-Romeo-Davis discloses all the element of claim 2. Additionally, Schneider discloses the first seal includes an undercut of the container body relative to a 

    PNG
    media_image4.png
    354
    572
    media_image4.png
    Greyscale

	
Regarding claim 11, Schneider-Logel-Romeo-Davis discloses all the element of claim 2.However, Schneider-Logel-Romeo-Davis does not explicitly discloses the elastomer or elastomeric ring is from 0.25 mm to 1.25 mm thick.
This is a results effective variable with the results being sealing effectiveness.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with elastomeric ring is from 0.25 mm to 1.25 mm thick for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).
Claim 14, 15, 16, 17, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160318677) in view of Davis (US 4116352) ,Logel (US 20110000930), and Romeo ( US 20190367247). 
Regarding claim 14, Schneider discloses, A moisture tight container (Para 17,Fig.1), the container comprising: (a) a container body having a base (6)  and a sidewall (5) extending therefrom (Fig.1b), the container body defining an interior (4)  , the container body further having an opening (8) leading to the interior and a lip surrounding the opening (Refer back to annotated fig. of claim 6) ; (b) a lid being movable with respect to the container between a closed position in which the lid covers the opening so as to create a moisture tight seal with the container body and an open position in which the opening is exposed (Para 52) ; (c) at least a first seal and a second seal (Refer to annotated fig. of claim 2) , the first seal being formed by mating thermoplastic- to-thermoplastic sealing surfaces of the lid and the container body respectively (The container is made from plastic. Hence, when they lid and the body is thermoplastic- to-thermoplastic seal), the first seal including an undercut of the container body relative to a central axis of the container body (Refer to annotated fig. of claim 3) or a lip seal member extending downward from the lid, wherein the thermoplastic is incompressible (Para 15) and the container comprises polymeric material (Para 1).
Claim 14 recites the limitation “internal volume in a range of 12 mL to 30 ml” which is considered routine optimization and falls within the scope of a person of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the container with an internal volume in a range of 12 mL to 30 ml in order to facilitate desired amount of moisture sensitive products, since it has been held that where the 
See MPEP § 2144.05
However, Schneider does not disclose the second seal being formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid or on the container body, the elastomer is compressible and resilient; and (d) an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing products
Davis is in the field of endeavor and discloses the use of an elastomeric ring (42) for the purpose of tightening sealing relation between the container and lid (Col.2, Line 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider to substitute the liner (22’) with an elastomeric ring as taught by Davis in order to improve sealing between the container body and the lid (Col.2, Line 25-31).
As a result of the substitution of the liner (22’) with the elastomeric ring (42) of Davis, the second seal would be formed by mating elastomer-to-thermoplastic sealing surfaces (Since the container body is made from plastic and the ring made from elastomer) , wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid or on the container body, wherein the thermoplastic is incompressible (Schneider,Para15)  and the elastomer is compressible and resilient (Davis, Col 2, Line 23).

Logel is in the field of endeavor and discloses an insert (11) secured within the interior of the container body (Fig.2), the insert comprising a base material and a desiccant (Para 41) , wherein the base material provides structure to the insert and is a polymer (Para 41), the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products (Fig.2, Since the container is an airtight container, it is reasonably expected to be capable of housing moisture sensitive products; thus, meeting the scope of the limitation) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Schneider-Davis to incorporate an insert secured within the interior of the container body, the insert comprising a base material and a desiccant, wherein the base material provides structure to the insert and is a polymer, the insert having an insert opening leading to an interior compartment configured for housing moisture sensitive products as taught by Logel for storing moisture sensitive products.
Claim 14 recites, “the container, when in the closed position, has a moisture vapor transmission rate, at ambient conditions of 30°C and 75% relative humidity (RH), of less than 500 µg/day”. The prior art of Schneider-Davis-Logel is identical to the claimed invention. Although, Schneider-Davis-Logel is silent towards the inherent characteristic of the container, due to the identicalness of the prior art Schneider-Davis-Logel and the claimed invention; the combination of Schneider-Davis-Logel is considered inherently capable of performing the same limitations claimed by the applicant.
See MPEP § 2112 (III) & (V)


Schneider-Davis-Logel does not explicitly discloses the insert is less than 3.25g in mass.
Romeo is in the field of endeavor and discloses an insert less than 3 grams in mass. (Para 177, Romeo discloses that the insert should have a weight lower than the hinged cap provided with the container. In paragraph 78, Romeo discloses the cap having a weight less than 3 grams).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the insert of Schneider-Davis-Logel that has a mass less than 3.25g as taught by Romeo for the purpose of less bulky and less heavy hinged cap (Para 8).
Regarding claim 15, Schneider-Davis-Logel-Romeo discloses all the elements of claim 14. Additionally,  Schneider discloses a lid (2) connected to the container body by a hinge (10) , the lid being pivotable about the hinge with respect to the container body to move the container between a closed position (Para 52).
Regarding claim 16, Schneider-Davis-Logel-Romeo discloses all the elements of claim 14. Additionally, Schneider-Davis-Logel discloses the second seal is formed by mating a thermoplastic sealing surface of the container body with an elastomeric sealing surface of the lid ,the elastomeric sealing surface comprising an elastomeric ring (Davis,42), that is configured to be compressed by an upper surface of a rim surrounding the opening when the container is in the closed position (Fig.3b shows that the liner 22’ is compressed by the upper rim), wherein vertical compression of the elastomeric ring causes a portion of the ring to elastically expand radially into a void provided between the container body and the lid (Col.2,Line 24; Since the O-ring is of Davis is an elastomer,  it will inherently perform all the limitation disclosed herein).

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with a Shore A hardness of 20 to 50 for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).
Regarding claim 17, Schneider-Davis-Logel-Romeo discloses all the elements of claim 14. Although, the moisture tight container of Schneider-Davis-Logel-Romeo does not explicitly disclose an opening force for the first seal to transition the container from the closed position to the opened position and the second seal in combination with the first seal does not require a force greater than the opening force to transition the container from the closed position to the opened position.
	The prior art combination of Schneider-Davis-Logel-Romeo is identical to the claimed invention, thus, the prior art of Schneider-Davis-Logel-Romeo will inherently be capable of perform all the characteristics and limitation claimed by claim 17.
Regarding claim 18, Schneider-Davis-Logel-Romeo discloses all the elements of claim 14. Although, Schneider-Davis-Logel-Romeo does not explicitly discloses the container requires an opening force to transition the container from the closed position to the opened position and wherein the opening force is from 3 to 7 lbf (pound-force).
This is a results effective variable with the results being opening the container.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention 
See MPEP § 2144.05 (II).
Regarding claim 20, Schneider-Davis-Logel-Romeo discloses all the elements of claim 14. However, Schneider-Davis-Logel-Romeo does not explicitly disclose the elastomer or elastomeric ring is from 0.25 mm to 1.25 mm thick.
This is a results effective variable with the results being sealing effectiveness.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with elastomeric ring is from 0.25 mm to 1.25 mm thick for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-Davis-Logel-Romeo as applied to claim 14 in view of Richir (US 20130220844).
Regarding claim 26, Schneider-Davis-Logel-Romeo discloses all the elements of claim 14. However, Schneider-Davis-Logel-Romeo does not explicitly disclose the insert is an entrained polymer further comprising a channeling agent.
Richir discloses the insert is an entrained polymer (Para 11) further comprising a channeling agent (Para 10, Channeling agent according to the specification is (Ethylene-vinyl alcohol (EVOH) and polyvinyl alcohol (PVOH))). Richir discloses the use of “material such as polyamides or ethylene/vinyl alcohol-copolymer (EVOH) to offer passive protection to both moisture and oxygen” (Para 11).
.

Claim 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20160318677) in view of Davis (US 4116352).
Regarding claim 29, Schneider discloses moisture tight flip-top vials (Para 17, Fig.1) , container body having a base (6)  and a sidewall (5) extending therefrom (Fig.2b), the container body defining an interior (4) , the container body further having an opening (8) leading to the interior (4) and a lip surrounding the opening (Annotated fig. for claim 6); a lid (2) connected to the container body (3) by a hinge (10) , the lid being pivotable about the hinge with respect to the container body to move the vial between a closed position (Para 52) in which the lid covers the opening so as to create a moisture tight seal with the container body and an open position in which the opening is exposed (when the lid 2 is closed, the container would be moisture proof and when the lid is open, the interior would be exposed), providing  at least a first seal and a second seal (See annotated figure for claim 3) , the first seal being formed by mating thermoplastic- to-thermoplastic sealing surfaces of the lid and the container body respectively (Para 63, the container body and the lid are made from the same plastic material), the first seal including an undercut (See annotated figure for claim 3) of the container body relative to a central axis of the container body, wherein the thermoplastic is incompressible (Para15)
However, Schneider does not disclose the second seal being formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to- thermoplastic sealing surfaces includes an elastomer formed in the lid or on the container body, the elastomer is compressible and resilient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture tight container of Schneider to substitute the liner (22’) with an elastomeric ring as taught by Davis in order to improve sealing between the container body and the lid (Col.2, Line 25-31). 
As a result of the substitution, the second seal would be formed by mating elastomer-to-thermoplastic sealing surfaces, wherein the elastomer-to-thermoplastic sealing surfaces includes an elastomer formed in the lid, (The container of Schneider is made from Plastic and the O-ring of Davis is made from an elastomer materials. Hence, the combination covers the metes-and-bounds of the limitation.).
Additionally, Davis discloses that the O-ring is compressible and resilient (Col 2, Line 23).
Claim 29 recites the limitation “manufacturing a group of at least 40 moisture tight flip-top vial wherein each group consists of 17 mL vials or 24 mL vials” which is considered routine optimization and falls within the scope of a person of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make at least 40 vial with an internal volume in a range of 17 mL to 24 ml in order to be cost efficient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
See MPEP § 2144.05.
Claim 29 recites, “providing a container body, providing a lid, providing atleast a first seal”. Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/providing), this See Bilski v. Kappos, 561 U.S.__ (2010).
With regards to the limitation “A method comprising, for each vial”. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
See MPEP § 2112(IV)
Additionally,  Claim 29 recites, “the group of at least 40 17mL vials, when in the closed position, has a mean moisture vapor transmission rate, at ambient conditions of 30°C and 80% relative humidity (RH), of from 275 µg/day to 325 µ g/day with a standard deviation of less than 30”. This is considered routine optimization and falls within the scope of a person of ordinary skill in the art.
 The combination of is Schneider-Davis is identical to the claimed invention. Although, Schneider-Davis is silent towards the inherent characteristic of the container, due to the identicalness of the prior art of Schneider-Davis and the claimed invention; Schneider-Davis is considered inherently capable of performing the same limitations claimed by the applicant.
See MPEP § 2112 (III) & (V).
Regarding claim 30, Schneider-Davis discloses all the elements of claim 29. Additionally, Schneider-Davis discloses the second seal is formed by mating a thermoplastic sealing surface of the container body with an elastomeric sealing surface of the lid ,the elastomeric sealing surface comprising 
Regarding claim 31, Schneider-Davis discloses all the elements of claim 29.
Although, the moisture tight container of Schneider-Davis does not explicitly disclose an opening force for the first seal to transition the container from the closed position to the opened position and the second seal in combination with the first seal does not require a force greater than the opening force to transition the container from the closed position to the opened position.
The prior art combination of Schneider-Davis is identical to the claimed invention, thus, the prior art of Schneider-Davis will inherently be capable of perform all the characteristics and limitation claimed by claim 31.
Regarding claim 32, Schneider-Davis discloses all the elements of claim 29.
Although, Schneider-Davis does not explicitly discloses the container requires an opening force to transition the container from the closed position to the opened position and wherein the opening force is from 3 to 7 lbf (pound-force).
This is a results effective variable with the results being opening the container.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make the opening force from 3 to 7 lbf to easily open the container, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 33, Schneider-Davis discloses all the elements of claim 29.However, Schneider-Davis stays silent regards the characteristics of the container. 
The prior art combination of Schneider-Davis is identical to the claimed invention, thus, the prior art of Schneider-Davis will inherently be capable of perform all the characteristics and limitation claimed by claim 33.
See  MPEP § 2112(III).
Regarding claim 34, Schneider-Davis discloses all the elements of claim 29.However, Schneider-Davis does not explicitly disclose the elastomer is from 0.25 mm to 1.25 mm thick.
This is a results effective variable with the results being sealing effectiveness.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with elastomeric ring is from 0.25 mm to 1.25 mm thick for improved sealing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
See MPEP § 2144.05 (II).
Regarding claim 35, Schneider-Davis discloses all the elements of claim 29.However, Schneider-Davis does not explicitly disclose the elastomer being in the form of an elastomeric sealing ring having a Shore A hardness of from 20 to 50.
This is a results effective variable with the results being sealing effectiveness. 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make an elastomeric ring with a Shore A hardness of 20 to 50 for improved 
See MPEP § 2144.05 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736